Citation Nr: 0702742	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for residuals of 
decompression sickness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from July 1983 to April 1987.  The veteran also had periods 
of service in the Army National Guard of Minnesota from 
September 1988 to August 1991, and the Air National Guard of 
Iowa from October 1991 to February 1995.  The veteran's 
National Guard service has not been verified by the National 
Personnel Records Center (NPRC).

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a bilateral knee 
condition and residuals of decompression sickness.  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current bilateral knee condition that is due to any incident 
or event in military service, and arthritis is not shown to 
have been manifested to a compensable degree within one year 
after the veteran's separation from service.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran has current 
residuals of decompression sickness that are due to any 
incident or event in active military service.  




CONCLUSIONS OF LAW

1.  A bilateral knee condition was not incurred in or 
aggravated by service, nor may arthritis of the right knee be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  Residuals of decompression sickness were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In January 2004 and March 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
records in the custody of a Federal department or agency, 
including VA, the service department, Social Security, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The March 2006 letter specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the January 2004 and 
March 2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an October 2004 SOC and May 2006 SSOC provided 
the veteran with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(a) (2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Bilateral knee condition

The veteran asserts service connection for a bilateral knee 
condition is warranted because his current condition is 
related to injuries he incurred in service.  Review of the 
service medical records (SMRs) reveals that, in March 1984, 
the veteran was treated for a contusion of the left knee.  X-
rays revealed no fracture and his range of motion was good.  
There was minimal swelling, some stiffness, and mild crepitus 
on palpation.  The veteran underwent physical therapy for 
about one week and the SMRs reveal no subsequent complaints, 
treatment, or findings related to the left knee.  In fact, a 
January 1986 report of medical examination shows the 
veteran's lower extremities were normal on examination and 
the veteran denied any other significant medical history 
since his last physical examination in December 1984.  

In August 1994, the veteran injured his right knee in a motor 
vehicle accident.  An emergency room report reveals that, on 
examination, the right knee was tender to palpation on range 
of motion, but the joint appeared stable and there were no 
motor or sensory losses.  X-rays were normal with no osseous, 
articular, or soft tissue abnormalities and no diagnosis was 
made as to the right knee at that time.  The record reflects 
the veteran sought treatment for the right knee about one 
week later where examination revealed the knee was slightly 
swollen with minimal joint effusion.  Range of motion was 
normal and there was no instability.  The SMRs are negative 
for any additional complaints, treatment, or findings related 
to the right knee.  

A July 2002 VA treatment record reveals the veteran presented 
with complaints of left knee pain.  He reported that he had 
been having chronic left knee pain since 1994 but the pain 
had worsened over the past year with no re-injury.  
Examination of the left and right knee revealed no effusion, 
erythema, or tenderness.  There was normal range of motion 
and X-rays showed no acute fracture.  The assessment was left 
knee pain and the veteran was told to return if the pain 
worsened or he had new symptoms.  

On VA examination in June 2004, the veteran complained of 
intermittent bilateral knee pain that began after the motor 
vehicle accident in August1994.  Examination revealed the 
veteran had genu valgum (knock knees), normal range of motion 
in the right knee, and slightly limited range of motion in 
the left knee.  X-rays of the left knee were negative.  X-
rays of the right knee revealed minimal degenerative changes 
in the lateral compartment.  The examiner diagnosed the 
veteran with bilateral knee strain with mild genu valgum and 
minimal degenerative changes in the right knee.  The examiner 
opined, however, that it is unlikely the veteran's bilateral 
knee condition was the result of injuries sustained in 
service.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for a 
bilateral knee condition.  In making this determination, the 
Board notes that, after the March 1984 injury to his left 
knee, the veteran did not complain of or seek treatment for 
his left knee pain until July 2002, which is more than 8 
years later.  Similarly, the evidence shows the veteran has 
not complained of or sought treatment for his right knee pain 
since the August 1994 motor vehicle accident.  This gap of 
years in the record militates against a finding that his in-
service injuries caused a chronic disorder, and also rebuts 
any assertion of continuity of symptomatology since 
separation from service.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

In evaluating the ultimate merit of this claim, the Board 
finds most probative the opinion rendered by the June 2004 VA 
examiner.  In rendering her opinion, the examiner noted that 
review of the record revealed the veteran was obsessive 
compulsive about his health and that the mild genu valgum 
deformity was congenital and not caused by the two separate 
contusion incidents that occurred in service.  The VA 
examiner reviewed the claims file and examined the veteran 
before determining, in her professional medical opinion, that 
the veteran's current condition was not related to service.  
In addition, the veteran was given an opportunity to submit 
evidence in support of his claim, and yet there is no 
competent medical evidence of record which links his current 
bilateral knee condition to his military service, including 
any injury incurred therein.  With no competent and probative 
medical opinion linking the veteran's current diagnosis to 
military service, the veteran's claim must be denied.  See 
Hickson, supra.

The Board notes the veteran's representative has requested 
another VA examination of the veteran's knees.  In this 
regard, the veteran testified that he sought treatment from 
VA in 2002 and a VA physician told him he had possible 
calcium build-up behind his left kneecap, which was broken.  
That assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).   The veteran's representative asserts that the June 
2004 VA examination was inadequate because the examiner did 
not address the broken kneecap.  It is not a pleasant task 
for the Board to discount the credibility of the veteran's 
statements.  However, the evidence of record does not support 
the veteran's testimony regarding his left knee.  Of course, 
errors of memory occur, but we must weigh all the evidence 
that supports or opposes the veteran's assertion, and the 
only evidence that supports the veteran's statement that he 
has calcium build-up or a broken left kneecap is his own 
testimony.  In this context, the Board notes that a July 2002 
VA treatment record includes findings from an X-ray of the 
veteran's left knee and does not reveal calcium build-up or a 
broken kneecap.  In addition, X-rays taken in June 2004 did 
not reveal any such findings.  Therefore, the veteran's 
credibility is lessened as to his report that he has calcium 
build-up and a broken left kneecap.  The Board must again 
note that the June 2004 VA examiner reviewed the veteran's 
claims file, noted his medical history, and conducted a 
thorough examination of the veteran prior to rendering her 
opinion.  Moreover, there is no opposing medical evidence of 
record to suggest that her findings and conclusions are 
inaccurate.  Therefore, the Board finds that an additional VA 
examination is not warranted in this case.

Arthritis is listed in 38 U.S.C.A. § 1101 as a chronic 
disease that may be presumed to have been incurred in 
service; however, in order for the presumption to apply, the 
evidence must show that the condition became manifest to a 
compensable degree within one year from the date of 
separation from service.  See 38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309(a).  The presumption does not 
apply in this case, however, because the veteran is shown to 
have minimal degenerative changes, or arthritis, in his right 
knee in June 2004, which is more than 15 years after he was 
separated from active military service and almost 10 years 
after he served in the National Guard.  Additionally, the 
minimal degenerative changes were not identified as traumatic 
in nature.  

Based on the foregoing, the Board finds the most competent 
and probative evidence of record preponderates against the 
grant of service connection for a bilateral knee condition, 
and the benefit-of-the-doubt is not for application.  See 
Gilbert, supra.  



B.  Residuals of decompression sickness

Review of the SMRs reveals the veteran was diagnosed with 
type I decompression sickness in January 1987.  At that time, 
the veteran complained of left shoulder pain which had begun 
after an altitude chamber flight.  He reported increased pain 
with movement of the arm but denied any distress or other 
symptoms other than left shoulder pain.  On examination, the 
right shoulder was painful but neurological examination was 
normal.  The veteran was treated in a Hyperbaric Chamber but 
had some residual soreness in the left shoulder, which the 
examining physician noted was not surprising considering the 
amount of time that lapsed between the injury and treatment.  
Two weeks later, the veteran reported for a follow-up 
appointment and reported the left shoulder pain had 
completely resolved.  Neurological examination was normal and 
the veteran demonstrated full range of motion in the left 
shoulder.  He was diagnosed with resolved type I 
decompression sickness and allowed to return to flying 
status.  He was also told to return if any problems arose but 
the SMRs are negative for any additional complaints, 
treatment, or findings related to a left shoulder problem or 
decompression sickness.  

At the September 2006 Travel Board hearing, the veteran 
testified he currently has numbness in both arms and 
headaches which he believes are associated to the 
decompression sickness he manifested in service.  In support 
of his claim, the veteran and his representative point to 
SMRs which reflect that, in September 1984, the veteran 
complained of numbness in the left arm from the lateral 
tricep area to the left hand.  The veteran, through his 
representative, asserts that the chamber accident and 
subsequent decompression sickness aggravated the previous 
neurological problems in the left arm and potentially caused 
nerve damage to the spine or vertebra extending to the upper 
extremities.  

After carefully considering the evidence, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for residuals of decompression sickness.  
Initially, the Board notes there is no medical evidence of 
record which shows the veteran has complained of or received 
treatment for any residual symptoms associated with the in-
service decompression sickness, to include pain or numbness 
in the left shoulder, arm, or hand.  In fact, the veteran 
testified at the September 2006 Travel Board hearing that he 
has not had any recent treatment for the problems with his 
arms or headaches.  In this context, the Board notes the 
veteran provided conflicting testimony regarding his post-
service treatment as he testified he mentioned having 
numbness and headaches to VA physicians, who in turn told him 
those symptoms were possibly related to his in-service 
injury, but he later testified that the last time he 
mentioned having problems was in 1995 when he was in the 
National Guard.  Regardless, the Board finds especially 
probative that the record is completely negative for any 
post-service complaints, treatment, or findings related to 
problems with the veteran's left upper extremity.  

With respect to the veteran's argument that the in-service 
decompression sickness aggravated any previous neurological 
problems and caused nerve damage to the spine or vertebrae, 
the Board finds no competent medical evidence of record to 
support such a conclusion.  First, there was no objective 
evidence of neurological damage when the veteran complained 
of numbness in the left tricep and hand in September 1984 or 
when he was diagnosed with decompression sickness in January 
1987.  In fact, the physicians were unable to find an 
etiology as to the veteran's complaints of numbness in 
September 1984 and, although the veteran complained of 
associated neck discomfort, a cervical spine X-ray was 
unremarkable.  Moreover, the Board finds probative that the 
veteran only complained of left shoulder pain when he was 
diagnosed with decompression sickness and he denied having 
any additional symptoms.  The Board also finds probative that 
none of the veteran's treating physicians related his 
previous complaints of left arm numbness to his currently 
manifested decompression sickness.  

The Board does note the veteran was not afforded a VA 
examination in conjunction with this claim; however, we find 
no prejudice to the veteran in this regard because there is 
no medical evidence or opinion of record suggesting an 
etiological relationship between his current symptoms and 
military service, to include the decompression sickness 
manifested therein.  The veteran was asked to provide 
evidence in support of his claim, such as medical evidence of 
a current left shoulder or low back disability and a medical 
opinion linking his current symptoms to the in-service 
decompression sickness; however, the veteran has yet to 
provide such evidence.  The only evidence that relates the 
veteran's current symptoms to service is the veteran's own 
statements; however, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  With no competent medical evidence of 
record which relates the veteran's current subjective 
complaints of bilateral arm numbness and headaches to his 
military service, the claim must be denied.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for residuals of 
decompression sickness, and the benefit-of-the-doubt is not 
for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for a bilateral knee 
condition is denied.

Entitlement to service connection for residuals of 
decompression sickness is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


